t c memo united_states tax_court gregory raifman and susan raifman petitioners v commissioner of internal revenue respondent docket no 12144-11l filed date brian g isaacson and emily j kingston for petitioners daniel j parent for respondent memorandum opinion wells judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule petitioners ask us to review the 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and rule references are to the tax_court rules_of_practice and procedure determination of respondent’s appeals_office to proceed with collection actions with respect to petitioners’ tax_liability the parties agree that the only disputed issue is whether petitioners are entitled to a deduction for a theft_loss for their tax_year that can be carried back to eliminate their tax_liability background the facts set forth below are based upon examination of the pleadings moving papers responses and attachments and they are not in dispute petitioners resided in california at the time they filed their petition during petitioners’ financial adviser joe ramos of private consulting group provided them with information about derivium capital llc derivium a south carolina entity owned and controlled by charles cathcart and yuri debevc derivium2 offered a program called the stock loan which derivium marketed to high-net-worth individuals with large equity investments as explained in derivium’s marketing materials the stock loan permitted 2as noted below petitioners signed agreements with two entities related to derivium for convenience unless we indicate that we are discussing the specific terms of those agreements we will refer to all of the entities involved in the stock loan program as derivium 3although we refer to the derivium program as the stock loan and sometimes use terms such as loan collateral loan term maturity etc we use those terms for convenience only we do not intend our use of those terms to imply that the transaction constituted a loan for tax purposes investors to receive cash in the amount of of the value of any stock the investors transferred to derivium derivium would then establish hedging_transactions to protect the value of the stock the principal and interest on the stock loan would not be due until maturity after a term of at least three years derivium characterized the stock loan as a nonrecourse loan and claimed that it offered investors the opportunity to generate liquidity without triggering a taxable_event and to hedge against a market downturn while retaining the benefits of any market gains on date petitioners signed a master loan agreement and blank schedule a-1 with witco ltd witco an entity that derivium told petitioners was a foreign lender witco was owned and controlled by mr cathcart and mr debevc the master loan agreement stated the client understands that by transferring custody of the collateral to witco as agent for the lender under terms of this agreement and schedule s a the client grants to the lender and its agent witco the right and power without the requirement of notice to or consent of the client to assign transfer pledge repledge hypothecate rehypothecate lend encumber short sell and or sell outright some or all of the collateral during the loan term as defined in schedule s a witco and the lender unconditionally agree to return to the client at the end of the loan term the same collateral received for such loan as such collateral is listed and described in the associated schedule a so long as the client has then satisfied in full all outstanding loan obligations to the lender including the payment of interest accrued on the loan if the collateral is stock the collateral to be returned to the client as per this paragraph shall reflect any and all stock splits conversions exchanges mergers or other dividends and distributions except dividends_paid on the collateral that are to be credited toward interest due under the loan to the client as provided in schedule a during early date petitioners signed another schedule a-1 that listed information about the collateral loan amount and loan term the schedule a-1 defined the loan term as three years from the date the loan proceeds are distributed additionally it stated that the estimated value of the collateral was dollar_figure that the loan amount would be of that value and that the interest rate would be compounded annually and due at maturity petitioners renewed the loan on the maturity_date but if the value of the collateral on that date did not equal or exceed of the payoff amount petitioners would have to pay additional interest at the time of renewal on date petitioners authorized the transfer of big_number shares of valueclick stock from their account to witco’s account witco received the shares of valueclick stock in two installments big_number and big_number shares on august and date respectively on august and witco sold big_number shares of valueclick stock the transfer and sale of petitioners’ shares of valueclick stock was conducted through witco’s account at wachovia securities llc wachovia on a date not disclosed in the record but before date witco distributed dollar_figure to petitioners on date witco sold big_number shares of valueclick stock on date witco distributed dollar_figure to petitioners during petitioners entered into two more stock loan transactions with entities related to derivium on date through their wholly owned entity helicon investments ltd helicon petitioners signed a master loan agreement with optech ltd optech the terms of that master loan agreement were identical to the terms of the witco master loan agreement in all material respects the estimated value of the collateral was dollar_figure the anticipated loan amount wa sec_86 of the value of the collateral the loan term was three years and the interest rate for the loan wa sec_11 compounded annually and due at maturity on or about date helicon transferred big_number shares of valueclick stock to optech’s wachovia account in a series of sales on july and optech sold big_number shares of valueclick stock on date optech transferred dollar_figure into helicon’s bank account 4it is unclear from the record why the anticipated loan amount was only of the value of the collateral instead of during date petitioners through their wholly owned entity gekko holdings llc gekko entered into another master loan agreement with optech the terms of that master loan agreement are not disclosed in the record but the parties agree that they were identical in all material respects to the terms of the other two stock loan transactions on date petitioners authorized the transfer of big_number shares of valueclick stock from gekko to optech those shares were transferred to optech’s wachovia account on date on november and optech sold big_number shares of valueclick stock on date optech provided gekko with an activity confirmation statement reporting that the total value of gekko’s collateral was dollar_figure and the amount of the stock loan was dollar_figure the statement noted that the loan term was three years and that the interest rate on the loan wa sec_11 on date optech transferred dollar_figure in cash to gekko during the terms of the loans optech sent petitioners quarterly and yearly account statements reporting the balance of the loans the accrued interest and the current value of the underlying collateral petitioners were not obligated to make 5the record contains two copies of the date master loan agreement it appears that respondent mistakenly produced two copies of that agreement instead of a copy of the date agreement payments during the term of the loans and they did not make any payments with respect to either the principal of or the interest on the loans during the term of each of the loans the share price of valueclick stock increased so that the value of petitioners’ underlying collateral greatly exceeded the amount of the principal and interest on each loan on date petitioners completed an optech form electing to renew or refinance their date loan for another term of three years petitioners received no response from optech on date carin levine the general counsel for petitioners’ investment adviser private consulting group sent optech a letter demanding the return of big_number shares of valueclick stock that had been pledged as collateral for petitioners’ date loan petitioners again received no response from optech on date ms levine initiated arbitration proceedings against optech on behalf of petitioners after date and before the end of the calendar_year petitioners initiated an investigation of optech witco derivium and messrs cathcart and debevc petitioners discovered that derivium had been sued by a number of other borrowers and that it had filed for bankruptcy during 6the date loan was made by witco it is unclear from the record how optech came to hold the loan additionally during the course of their investigation petitioners learned that the california corporations commission had filed suit against derivium to enjoin it from engaging in the stock loan program after learning these facts during late petitioners reported to the federal bureau of investigation that derivium had stolen their valueclick stock petitioners did not report the derivium transactions or the funds received from derivium on their or return petitioners filed an amended tax_return for their tax_year claiming a theft_loss of dollar_figure from the illegal sale of big_number shares of valueclick stock sold without their knowledge or permission that amount was equal to their basis in the shares of valueclick stock the fair_market_value of which at the time the alleged theft was allegedly discovered during late petitioners reported to be dollar_figure because their claimed theft_loss was so large petitioners also filed an amended tax_return for their tax_year claiming a theft_loss carryback of dollar_figure during date petitioners filed an arbitration demand against their financial advisers joe ramos and private consulting group for breach of contract breach of fiduciary duty professional negligence and constructive fraud in connection with the stock loan however petitioners recovered from their financial advisers only what they characterized as a paltry sum the amount of which is not disclosed in the record petitioners also attempted to recover from wachovia and one of wachovia’s financial advisers on date petitioners filed a financial industry regulatory authority arbitration claim against wachovia asserting fraud concealment and conspiracy to commit fraud breach of fiduciary duty breach of contract aiding_and_abetting fraud and breach of fiduciary duty violation of the california securities act violation of national association of securities dealers and new york stock exchange rules and conversion see wachovia sec llc v raifman no c sba wl n d cal date petitioners were unsuccessful in that claim see id respondent examined petitioners’ tax_return and disallowed certain business_expense deductions related to a horse breeding business petitioners entered a closing_agreement with respondent during date with respect to their tax_liability additionally petitioners consented to the assessment and collection of their tax_liability 7as part of his examination respondent also determined that the equity loan should have been treated as a sale of big_number shares of valueclick stock and that petitioners owed tax on the capital_gain from the sale although petitioners therefore have had a prior opportunity to dispute the characterization of their transaction with derivium because most of the purported theft_loss stems from the transactions respondent does not contend that petitioners are continued on date respondent issued petitioners a notice_of_intent_to_levy with respect to their tax_liability on date petitioners submitted a form request for a collection_due_process levy hearing on date respondent mailed to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date petitioners submitted a form request for a collection_due_process lien hearing the explanation on the form with respect to the levy action stated that the liability will be eliminated by a carryback and the explanation on the form with respect to the lien stated the tax_liability will be extinguished by an nol on date petitioners received a letter from theresa amper with respondent’s appeals_office before the hearing petitioners’ counsel emily j kingston provided ms amper with copies of petitioners’ amended and tax returns showing the claimed theft_loss on date ms amper conducted the hearing with ms kingston and determined that the matter should be assigned to another settlement officer to determine whether to allow the theft_loss continued precluded on the basis of their waiver with respect to their tax_liability from disputing the characterization of the underlying transaction deduction claimed on petitioners’ amended return and the corresponding carryback on their amended return after that settlement officer returned the matter to ms amper she conducted another hearing with ms kingston on date during the hearing ms kingston contended that ms amper should suspend the collection actions while respondent considered the theft_loss deduction claimed on petitioners’ amended return however ms amper declined to consider the theft_loss carryback and determined that it was appropriate to sustain the lien and levy and on date respondent’s appeals_office mailed petitioners a notice_of_determination concerning collection action s under sec_6320 and a notice_of_determination concerning collection action s under sec_6330 respondent concedes that petitioners’ carryback with respect to their claimed theft_loss during was within the scope of the appeals hearing and should have been considered by ms amper however respondent’s motion indicates that respondent does not intend to seek remand of petitioners’ case to the appeals_office for consideration of the issue discussion rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary judgment may be granted only if no genuine issue exists as to any material fact and the issues presented by the motion may be decided as a matter of law see rule b 98_tc_518 aff’d 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party sundstrand corp v commissioner t c pincite however the party opposing summary_judgment must set forth specific facts that show a genuine issue of material fact exists and may not rely merely on allegations or denials in the pleadings rule d sec_6321 provides that if any person liable to pay any_tax neglects or refuses to pay after demand the commissioner may collect such tax by placing a lien on the person’s property or rights to property sec_6331 provides that if any person liable to pay any_tax neglects or refuses to do so within days after notice_and_demand the commissioner may collect such tax by levy upon property belonging to such person however the commissioner is required to give written notice of his intent to file a lien or to levy and must inform the taxpayer of the right to request a hearing before the commissioner’s appeals_office sec_6320 sec_6330 a hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 at the hearing the taxpayer may raise any relevant issues including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 further a taxpayer may dispute the underlying tax_liability for any_tax period if the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 following a hearing the appeals_office must make a determination whether the proposed lien or levy action may proceed in addition to considering issues raised by the taxpayer under sec_6330 the appeals_office must also verify that the requirements of any applicable law or administrative procedure have been met and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the determination of the appeals_office de novo 114_tc_604 114_tc_176 however where the validity of the underlying tax is not properly in issue the court will review the determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite the underlying tax_liability is the amount unpaid after the application of all credits to which the taxpayer is entitled including credits stemming from overpayments in other years 116_tc_60 our jurisdiction under sec_6330 encompasses the consideration of facts and issues related to tax years other than the years covered in the notice_of_determination where the facts and issues from those other years are relevant in evaluating a claim that an alleged unpaid tax has been paid 125_tc_14 in the instant case we have jurisdiction to consider petitioners’ claimed theft_loss deduction on their amended return because the carryback of that loss would reduce or eliminate the amount of unpaid tax with respect to petitioners’ tax_year see id although petitioners have had the opportunity to dispute their underlying liability with respect to the theft_loss stemming from the stock loan they have not had the opportunity to dispute their underlying liability with respect to the theft_loss stemming from the stock loans because most of the theft_loss deduction claimed on their amended return stems from the transactions respondent concedes that petitioners are entitled to dispute their underlying liability in the instant case accordingly we review the determination of the appeals_office de novo we have decided a number of other cases involving the stock loan marketed by derivium and its affiliates in 135_tc_26 we rejected the taxpayer’s argument that the stock loan was a loan and instead held that it was a sale to reach that conclusion we analyzed the substance of the transaction under the factors set forth in 77_tc_1221 calloway v commissioner t c pincite those factors include whether legal_title passes how the parties treat the transaction whether an equity_interest was acquired in the property whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property id pincite see also grodt mckay realty inc v commissioner t c pincite8 in calloway as in the instant case derivium did not hold the stock as collateral but instead immediately sold it and gave the taxpayer of the proceeds calloway v commissioner t c pincite on the basis of the grodt mckay factors we concluded that the taxpayer transferred all of the rights and privileges of ownership to derivium and held that the transfer of stock was a sale not a loan id since deciding calloway we have reached the same conclusion in a number of similar cases see landow v commissioner tcmemo_2011_177 sollberger v commissioner tcmemo_2011_78 kurata v commissioner tcmemo_2011_64 shao v commissioner tcmemo_2010_189 in calloway we noted the only right petitioner retained regarding shares of ibm stock was an option exercisable three years later in to require derivium to acquire shares of ibm stock and deliver them to him in calloway v commissioner t c pincite petitioners contend that the stock loan was neither a loan nor a sale but rather a theft sec_165 allows a taxpayer to deduct any loss sustained during the taxable_year that is not_compensated_for_by_insurance_or_otherwise sec_165 limits the deduction for individuals to losses_incurred in a trade_or_business losses_incurred in a transaction engaged in for profit and casualty and theft losses under sec_165 any loss arising from theft shall be treated as sustained during the taxable_year in which the taxpayer discovers such loss a taxpayer is not entitled to deduct a loss if he has a claim for reimbursement and there is a reasonable_prospect_of_recovery sec_1_165-1 income_tax regs a reasonable_prospect_of_recovery exists when the taxpayer has a bona_fide claim for recoupment from third parties or otherwise and there is a substantial possibility that such claims will be decided in the taxpayer’s favor 61_tc_795 aff’d 521_f2d_786 4th cir the amount of a casualty or theft_loss is generally limited to the lesser_of the property’s reduction in fair_market_value or the property’s adjusted tax basis sec_1_165-7 sec_1_165-8 income_tax regs taxpayers bear the burden of proving both the occurrence of a theft within the meaning of sec_165 and the amount of the loss see rule a 290_us_111 for tax purposes whether a theft_loss has been sustained depends upon the law of the jurisdiction in which the loss occurred 540_f2d_448 9th cir aff’g 61_tc_354 232_f2d_107 5th cir 34_tc_688 the exact nature of a theft whether it be larceny embezzlement obtaining money by false pretenses or other wrongful misappropriation of property of another is of little importance provided that it constitutes a theft bromberg f 2d pincite see also sec_1_165-8 income_tax regs because the alleged theft took place in california we will apply california law in california all larcenous crimes have been consolidated into the single crime of theft people v davis p 2d cal defined in cal penal code sec a west as follows every person who shall feloniously steal take carry lead or drive away the personal_property of another or who shall knowingly and designedly by any false or fraudulent representation or pretense defraud any other person of money labor or real or personal_property is guilty of theft that statute encompasses at least two varieties of theft involving fraud see people v ashley p 2d cal distinguishing theft by false pretenses and theft by trick or device we need not concern ourselves with the technical distinctions between those larcenous offenses because petitioners contend that the theft involved fraud for present purposes it is sufficient to observe that the following elements are essential under california law the perpetrator made a false pretense or representation which materially influenced the owner to part with his property the perpetrator did so knowingly with the intent to defraud the property owner and the owner was actually defrauded id pincite people v traster cal rptr 3d ct app people v sanders cal rptr 2d ct app petitioners attempt to distinguish the facts of their case from those of calloway and the other prior derivium cases by arguing that under the terms of the master loan agreements they signed derivium had the right to sell their stock only during the loan term because the schedules a-1defined the loan term as beginning on the date the loan proceeds were distributed and because derivium sold their shares of valueclick stock before the loan proceeds were distributed petitioners contend that the sale of their valueclick stock was a theft petitioners contend that the amount of their theft_loss is the adjusted_basis in their shares of valueclick stock which is the amount they claimed on their amended return we are not convinced by petitioners’ loan term argument the loan agreements in the prior derivium cases we have considered are nearly identical to the loan agreements in the instant case for instance in calloway the loan agreement gave derivium the right to sell the stock during the period covered by the loan and the schedule a-1 stated that the loan term was measured starting from the date on which final loan proceeds are delivered on the loan transaction calloway v commissioner t c pincite similarly the loan agreements in kurata and landow also permitted derivium to sell the stock only during the period covered by the loan see landow v commissioner tcmemo_2011_177 kurata v commissioner tcmemo_2011_64 we conclude that there is no meaningful distinction between the phrases during the period covered by the loan and during the loan term in calloway kurata and landow despite the ostensible limitations on the period during which derivium was authorized to sell the taxpayers’ stock derivium nonetheless sold the stock before it distributed the loan proceeds in landow we rejected the taxpayers’ argument that the derivium transaction constituted a theft that resulted in an involuntary_conversion under sec_1033 we similarly reject petitioners’ loan term argument however the instant case is distinguishable from the prior derivium cases we have considered for a different reason in none of the prior derivium cases we have considered did the taxpayers attempt to exercise their rights to a return of their collateral after the maturity dates rather in the prior derivium cases we have considered the value of the supposed collateral had declined so that the taxpayers either a walked away from the loan see calloway v commissioner t c pincite kurata v commissioner tcmemo_2011_64 or b renewed the loan and payed a fee to do so see shao v commissioner tcmemo_2010_189 or the loan had not yet reached maturity see landow v commissioner tcmemo_2011_177 sollberger v commissioner tcmemo_2011_78 in contrast after initially trying to renew the loan petitioners requested the return of their shares of valueclick stock the value of which would have exceeded the amount of interest and principal due on their loan pursuant to the terms of the master loan agreement derivium was obligated to return petitioners’ collateral to them at the end of the loan term after deducting the amount of interest and principal petitioners owed however petitioners’ stock was not returned which as noted above led to their investigation of optech witco derivium and messrs cathcart and debevc as we stated in calloway derivium’ sec_90 stock loan transactions such as those in issue in the instant case can be characterized as sales of stock and the simultaneous purchase of options exercisable on the maturity dates to purchase equivalent shares of stock see calloway v commissioner t c pincite each option’s strike_price is equal to the principal on the loan plus the interest due the affidavit signed by mr raifman in support of petitioners’ opposition to respondent’s motion for summary_judgment states that petitioners believed that derivium would engage in a hedging strategy to ensure that it would be solvent 8in 132_tc_161 aff’d 408_fedappx_908 6th cir we defined an option as follows an option is a contract that gives the buyer the right but not the obligation to buy or sell an asset at a predetermined price the strike_price in exchange for selling an option the seller receives from the purchaser a premium which reflects the value of the option the risk to a purchaser of an option is limited to the premium the risk to the seller of an option can be unlimited it is the difference between the strike_price and the market price of the asset at expiration less the premium and able to fulfill its obligations under the master loan agreements to deliver to petitioners on the dates of maturity all of their shares of valueclick stock if petitioners sought to exercise their options instead it appears that derivium engaged in no hedging strategy at all and that it had initially used funds from other borrowers to return collateral to some borrowers in a contrivance resembling a ponzi scheme see shao v commissioner tcmemo_2010_189 recounting derivium’s history when it sold its clients’ stock derivium apparently funneled to various offshore businesses the of funds not returned to the clients see 437_br_798 bankr d s c as a result of the true nature of derivium’s hedging strategy or lack thereof and because of additional legal troubles with the state of california and the internal_revenue_service derivium was soon insolvent and filed for bankruptcy protection see shao v commissioner tcmemo_2010_189 when petitioners attempted to exercise their first option during derivium failed to respond to any of petitioners’ letters from the beginning according to mr raifman’s affidavit derivium misrepresented the nature of the transaction into which petitioners entered as far as we can tell derivium never engaged in a plausible hedging strategy instead its alleged actions appear to be tantamount to a massive bet that the price of all of its clients’ stocks would fall hedged only by a ponzi scheme mr raifman also states in his affidavit that petitioners relied on derivium’s misrepresentations when they chose to enter into the stock loan program and that they were defrauded indeed it appears that the failure of derivium to honor petitioners’ options to repurchase their valueclick stock cost petitioners millions of dollars on the basis of the statements in mr raifman’s affidavit we conclude that the instant case is distinguishable from landow and the other prior derivium cases accordingly we conclude that there remains a dispute over genuine issues of material fact concerning the existence of a theft_loss under california law additional genuine issues of material fact appear to us to remain in dispute with respect to petitioners’ claim of a theft_loss at trial we expect that petitioners will need to introduce inter alia evidence proving the amount of their loss which will likely require valuation of the options to repurchase the valueclick stock additionally we expect that petitioners will need to introduce evidence showing that at the time they claimed the theft_loss deduction for they had no 9we are required for purposes of deciding respondent’s motion for summary_judgment to view these factual statements in the light most favorable to petitioners as the nonmoving party see 98_tc_518 aff’d 17_f3d_965 7th cir reasonable_prospect_of_recovery including no possibility of recovery on their claims against their investment advisers or wachovia on the basis of the foregoing we will grant respondent’s motion for summary_judgment insofar as we conclude that petitioners’ transfers of stock to derivium under the stock loan were sales and not loans but we will deny respondent’s motion for summary_judgment insofar as we conclude that genuine issues of material fact remain as to whether petitioners may be entitled to a deduction for a theft_loss in the amount of the value of the options they purchased from derivium that may be carried back from petitioners’ tax_year to petitioners’ tax yeardollar_figure 10we are puzzled by respondent’s choice not to seek remand of petitioners’ case to the appeals_office despite respondent’s concession that the appeals_office erred by failing to consider whether petitioners’ carryback with respect to their claimed theft_loss during was within the scope of the appeals hearing accordingly we will order respondent to wait until he has concluded the examination of petitioners’ amended return before proceeding with the instant case in this court in that regard we will also order the parties to submit a status report advising the court when the examination of petitioners’ return has been concluded in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
